DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 26, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 26, 2021 and June 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prins (EP 2,316,721 A1) in view of Knutsen et al. (WO 2018/033623 A1).
Prins discloses a floating vessel, as shown in Figures 1a-6d, which is comprised of a transverse bow, defined as Part #10, with an elongated buffer body or bow fender, defined as Part #16, that protrudes in a forward direction with respect to said bow, as shown in Figures 3 and 5, said bow fender being configured with at least one impression to be pushed against a stationary object, defined as Part #3, as shown in Figure 5, and first and second engagement arms, defined as Parts #20 and 21, each having first and second telescopic sections, defined as Parts #23 and 24, as shown in Figure 2, where said engagement arms are mounted in a position above said bow fender, as shown in Figures 3 and 5, and face each other, as shown in Figure 2.  Said engagement arms are pivotable against each other for engagement with said stationary object in opposite directions, as shown in Figures 1a-1d.  Said first and second telescopic sections include a first telescopic part, defined as Part #23, and a second housing part, defined as Part #22.  An engagement member, defined as Part #24, is provided on an outer free end of each first telescopic part.  Each of said second housing parts are pivotably supported in a pivot connection, defined as Part #26, as shown in Figure 2.
Prins, as set forth above, discloses all of the features claimed except for the use of a pair of engagement arms each with a tiltable engagement pad with a contacting surface.
Knutsen et al. discloses a floating unit, as shown in Figures 1-14, which is comprised of a mooring frame, defined as Parts #26 and 27, that includes first and second engagement arms, each defined as Part #50, each having first and second telescopic sections, defined as Parts #52 and 55.  Said engagement arms are pivotable toward each other at a pivot connection, defined as Part #22, for engagement with a stationary object in opposite directions, as shown in Figure 2.  Said first and second telescopic sections include a first telescopic part, defined as Part #55, and a second housing part, defined as Part #52.  Each of said engagement arms is further comprised of a tiltable attachment unit or engagement pad, defined as Part #30, with an attachment element or contacting surface, defined as Part #32, to create stabilizing contact between said contacting surfaces of said engagement pads and a part of said stationary object.  Said engagement pads are tiltable about a longitudinal axis of each of said engagement arms by means of a universal joint, defined as Part #51, as shown in Figures 1-3, on an outer free end of each first telescopic part.  Each of said second housing parts are pivotably supported in a pivot connection, defined as Part #22, as shown in Figures 1-2.  A plurality of rubber fenders, defined as Part #34, are also provided at an outer free end of each first telescopic part to prevent unwanted tilting movement of each engagement pad with respect to each first telescopic part, as shown in Figure 3.
The use of an elongated fender or engagement pad that is made from a specific material would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required strength and the desired physical characteristics of said material.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize first and second engagement arms with tiltable engagement pads, as taught by Knutsen et al., in combination with the floating vessel as disclosed by Prins for the purpose of providing a floating vessel with first and second engagement arms with tiltable engagement pads to facilitate contact between contacting surfaces of said engagement pads and a stationary object.

Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Montgomery et al. (WO 2005/097590 A1) discloses a mooring device for contact with a floating vessel, said mooring device including first and second pivoting engagement arms each with an engagement pad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 7, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617